FILED
                             NOT FOR PUBLICATION                            MAY 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LI YU,                                           No. 12-72671

               Petitioner,                       Agency No. A099-448-710

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Li Yu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding, based

on lack of specificity and unresponsiveness in Yu’s testimony regarding his

religious activities in China. See id. at 1043-44; Ren v. Holder, 648 F.3d 1079,

1093-94 (9th Cir. 2011). The agency was not compelled to accept Yu’s

explanation for his failure to provide details. See Zamanov v. Holder, 649 F.3d
969, 974 (9th Cir. 2011). In the absence of credible testimony, Yu’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Yu’s CAT claim is based on the same testimony the BIA found not

credible, and the record does not otherwise compel the conclusion that it is more

likely than not that he will be tortured if returned to China, his CAT claim also

fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                     12-72671